Citation Nr: 0101453	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  93-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder dislocation.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating determination of 
the St. Petersburg Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for residuals of a right shoulder dislocation.  

The veteran also perfected an appeal as to the issue of 
entitlement to service connection for residuals of an 
appendectomy.  Service connection for that disability was 
granted in a January 1999 rating decision.  That decision 
represented a full grant of the benefit sought.  Grantham v. 
Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

The preponderance of the evidence currently of record is 
against a finding that the veteran has residuals of an 
inservice right shoulder dislocation.


CONCLUSION OF LAW

Residuals of a right shoulder dislocation were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) [to be 
codified at 38 U.S.C.A. § 5103A].  In accordance with the 
revised statute, VA has a duty to notify the veteran of the 
evidence needed to substantiate his claim.  VA also has a 
duty to assist the veteran in obtaining such evidence, 
including obtaining private records, if a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the case of a claim for 
disability compensation, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).

In this case, the veteran submitted an application for 
compensation and pension in April 1992.  In December 1992, 
the RO requested that the veteran submit any records that he 
had in his possession.  In December 1992, the veteran 
submitted a letter indicating that he had moved and he 
supplied his new address.  In January 1993, the RO requested 
that the veteran supply the complete mailing address for 
Imperial Point Medical Center.  Later that month, the veteran 
was afforded a VA orthopedic examination.  

In February 1993, the RO requested that the veteran forward 
copies of all treatment records from Imperial Point Hospital.  
In March 1993, copies of the veteran's treatment records were 
received from Imperial Point Hospital.  

In August 1993, the RO informed the veteran that he had been 
scheduled to appear before a Member of the Board in September 
1993.  The veteran did not appear for his scheduled hearing.  

In January 1996, the Board remanded this matter for 
additional development.  As part of its remand, the Board 
requested that the National Personnel Records Center (NPRC) 
perform a search for additional service medical records.  The 
Board also requested that the veteran be afforded an 
additional VA orthopedic examination.

Pursuant to the Board remand, the RO, in February 1996, 
requested that NPRC forward copies of all service medical 
records.  In May 1996, the RO again requested that NPRC 
forward copies of the veteran's service medical records.  In 
July 1996, NPRC informed the RO that it was performing the 
requested search.  The RO again requested the same 
information from NPRC in November and December 1996 and in 
February 1997.  

It also appears that the veteran was scheduled for an 
additional VA examination in August 1997 and that he did not 
appear for the scheduled examination.  In November 1997, the 
RO again requested that NPRC forward copies of all service 
medical records of the veteran.  The RO again requested the 
same information in March and October 1998.  In December 
1998, NPRC forwarded additional service medical records.

In January 1999, the RO continued the previous denial and 
forwarded a supplemental statement of the case to the veteran 
at an address, which had been used in previous 
correspondence, but which was not the most recent address 
provided by the veteran.  

In March 1999, the Board again remanded this case for 
additional development.  In its remand, the Board noted that 
the most recent supplemental statement of the case appeared 
to have been sent to an incorrect address.  The Board further 
observed that while the veteran did not report for his 
scheduled August 1997 examination, there was no evidence of 
record demonstrating where the letter had been sent informing 
the veteran of the scheduled examination.  The Board 
requested that the most recent supplemental statement of the 
case be re-sent to the most recent address provided by the 
veteran.  The Board also requested that the veteran be 
scheduled for an additional VA examination.  

In May 1999, the RO sent a copy of the most recent 
supplemental statement of the case to the veteran at the 
address listed in the remand portion of the Board decision.  
This letter was returned as not deliverable due to the lack 
of a forwarding address.  The RO also scheduled the veteran 
for a VA examination on September 5, 2000.  The veteran 
failed to report for the scheduled examination.  Later that 
month, the RO sent an additional supplemental statement of 
the case to the veteran.  The supplemental statement of the 
case was sent to a previous address and was not returned as 
undeliverable.  

The Board concludes that VA has fulfilled its obligation to 
assist the veteran with the development of his claim.  He has 
been afforded numerous opportunities to provide pertinent 
evidence.  The Board's remands, the statement of the case and 
the supplemental statements of the case, as well as letters 
sent by the RO, have all served to inform the veteran of the 
evidence needed to substantiate his claim and of the evidence 
that the RO has been successful in obtaining.  The RO has 
sought all records reported by the veteran.

The RO has attempted to comply with its duty to provide the 
veteran with an examination.  The veteran has also been 
provided with the opportunity to present evidence and 
argument in support of his claim.  Moreover, the Board has 
remanded this matter on two separate occasions in an attempt 
to assist the veteran with his claim and the veteran has been 
notified on at least two separate occasions that his failure 
to report for scheduled VA examinations may adversely affect 
against his claim.  The Board's remands informed the veteran 
of the need for those examinations.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

In accordance with 38 C.F.R. § 3.655(a), when entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, action shall be taken 
in accordance with paragraph (b) of this section.  The 
provisions of 38 C.F.R. § 3.655(b) provide that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be decided on the basis of the evidence of record.  As 
such, the Board must decide this matter on the record that is 
presently before it.

A review of the record demonstrates that the veteran 
sustained an injury to his right shoulder when falling off a 
dumpster on November 21, 1991.  The veteran was taken to the 
emergency room by way of ambulance.  Physical examination 
revealed no gross deformity.  Tenderness was noted but the 
veteran was found to have full range of motion.  X-rays of 
the shoulder were normal.  The veteran was given a shoulder 
brace.  The diagnosis was "R/O dislocation of right shoulder 
vs. subluxation."

At the time of a November 25, 1991, follow-up visit, the 
veteran was noted to be status post right shoulder 
dislocation and reduction.  He was told to keep his shoulder 
immobilized for four weeks except to shower.  800 milligrams 
of Motrin three times per day was prescribed at that time.  
He was also given a profile for ten days.  

At the time of a February 1992 follow-up visit, the veteran 
was found to have full active range of motion without pain.  
Atrophy was noted in the infraspinitus region.  The veteran 
was given Naprosyn and told to start isometrics.  
Restrictions were placed on throwing, swinging, and lifting 
heavy objects.  It was the examiner's assessment that the 
veteran had a status post shoulder dislocation.  There were 
no further follow-ups for the veteran's right shoulder 
injury.  At the time of his separation from service, the 
veteran waived his right to a physical examination.  

In April 1992, the veteran requested service connection for a 
dislocated right shoulder.

The veteran was scheduled for a VA examination in May 1992.  
The VA facility that was to provide the examination reported 
that the veteran failed to report for the examination.  In 
his substantive appeal the veteran wrote that he did not 
report for the examination due to "personal problems," and 
that he was under the impression that he had "two chances to 
make an appointment before my file would be closed."

In his August 1992 notice of disagreement, the veteran 
reported that his right shoulder easily dislocated.  He 
indicated that his right shoulder had again come out of place 
and that he was wearing a strap and a sling.  In support of 
his claim, the veteran included a July 1992 X-ray from 
Imperial Point Hospital, which revealed an anterior 
dislocation of the humeral head but no fracture.  The 
examiner noted that the anterior dislocation of the humeral 
head had been reduced and that a fracture was not seen.  

In his September 1992 substantive appeal, related that his 
most recent dislocation had occurred as a result of jumping 
into a pool.  He asserted that such an impact would not have 
dislocated a normal person's shoulder.  He expressed his 
belief that his inservice shoulder injury was related to the 
injury, which he described as occurring around the beginning 
of August.

In January 1993, the veteran was afforded a VA orthopedic 
examination.  At the time of the examination, the veteran 
reported that he had dislocated his right shoulder on two 
occasions.  The veteran indicated that he had dislocated the 
shoulder in November 1991 while working in a dumpster.  He 
noted that it was reduced and that it had given him no 
trouble until he again dislocated it when jumping into a pool 
in July 1992.  

Physical examination revealed no swelling or deformity.  
There was no instability present.  Forward elevation was from 
0 to 180 degrees.  Abduction was to 180 degrees and external 
and internal rotation were to 90 degrees.  X-rays of the 
right shoulder were interpreted as revealing an essentially 
normal study.  The pertinent diagnosis was "no residual."  

In March 1993, treatment records were received from the 
Imperial Medical Center.  The records revealed that the 
veteran sustained an injury to his right shoulder in a fall 
at the beach.  When seen he reported pain in the right 
shoulder.  The examiner noted that the veteran had previously 
dislocated the shoulder in November 1991.  A diagnosis of a 
dislocation of the right shoulder-reduced was rendered.  

As previously noted, the Board, in its January 1996 remand, 
requested that an additional VA examination be performed, 
with the examiner providing an opinion as to whether the 
initial inservice right shoulder dislocation would predispose 
the appellant to recurring episodes.  The veteran failed to 
report for the examination on two separate occasions.  In 
March 1999, the Board again remanded this matter to clear up 
any discrepancies in the veteran's mailing address and to 
once again attempt to schedule the veteran for an additional 
VA examination.  In September 2000, the veteran failed to 
report for the scheduled examination.

In order to award service connection, there must be a medical 
diagnosis of a current disability, medical or lay evidence of 
the incurrence of a disease or injury in service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that the veteran sustained an injury to his 
right shoulder while in service, and dislocated his shoulder 
within several months of his separation from service.  
However, the only evidence relating the post service 
dislocation to the injury in service consists of the 
veteran's opinion that the two injuries were related.  The 
Court has held that lay persons, such as the veteran, are not 
competent to render opinions as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  VA has made a 
number of efforts to obtain a competent opinion as to the 
relationship between the pre- and post-service injuries.  
These efforts have been thwarted by the veteran's failure, 
mostly without explanation, to report for scheduled 
examinations.  Because of the veteran's failure without good 
cause to report for necessary examinations, the Board must 
review the veteran's claim on the basis of the evidence of 
record.  That record contains no competent evidence that the 
inservice right shoulder injury is related to the post-
service right shoulder injury.

There is also a question as to whether the veteran currently 
has a right shoulder disability.  While he apparently brief 
treatment following his injury in July 1992, there is no 
evidence that he has an ongoing disability.  The evidence 
obtained during the 1993 VA examination indicates that he had 
no current disability.

Because the weight of the competent evidence of record is 
against a finding that any current right shoulder disability 
is related to service, and because the record does not show a 
current right shoulder disability, the veteran's claim must 
be denied. 


ORDER

Service connection for residuals of a right shoulder 
dislocation is denied.  




		
	Mark D. Hindin
Member, Board of Veterans' Appeals



 

